Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11/368,933. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 1 of the patent recites every element recited in claim 1 of the application.
Claims 2 of the patent recites every element recited in claim 2 of the application.
Claims 3 of the patent recites every element recited in claim 3 of the application.
Claims 4 of the patent recites every element recited in claim 4 of the application.
Claims 5 of the patent recites every element recited in claim 5 of the application.
Claims 6 of the patent recites every element recited in claim 6 of the application.
Claims 7 of the patent recites every element recited in claim 7 of the application.
Claims 8 of the patent recites every element recited in claim 8 of the application.
Claims 9 of the patent recites every element recited in claim 9 of the application.
Claims 10 of the patent recites every element recited in claim 10 of the application.
Claims 11 of the patent recites every element recited in claim 11 of the application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0358477 (Jeong et al.) in view of US 2015/0327124 (Keller et al.).
As to claims 1 and 8, Jeong teaches an apparatus (UE, fig 1 and figure 7) configured to operate as a User Equipment (UE) for a Long-Term Evolution (LTE) network, the apparatus comprising processor circuitry (820, fig 1); and a storage unit storing instructions (830, fig 7) which, when by the processor circuitry, cause the apparatus to: 
following termination of a Voice over LTE (VoLTE) call (see paragraphs 70 and 76, IMS VoPS call ends); and 
send an IP Multimedia Subsystem (IMS) de-registration request to the IMS to de- register the UE from the IMS, (see paragraphs 70 and 76, when call ends, a deregistration message sent to network by the UE).
What is lacking from Jeong is a initiate a timer having a predefined time at the UE and when no VoLTE call is initiated to or from the UE prior to expiry of the timer.
In analogous art, Keller teaches initiating a delay period with no ongoing communications after an IMS call has ended, and sending a deregistration message for said UE upon expiration of said delay period expire (see Keller, paragraphs 65-67 and 74).  Note that paragraph 67 makes clear that the area where the UE has ended their call does in fact support VoLTE. The application of the delay period would allow the UE to stay connected to the IMS network a little longer.
I would have been obvious to apply this teaching of Keller into Joeng so as to give the user of the UE to make a call back after completing their call without the need to establish a new SIP/IMS connection.
As to claim 2, Jeong in view of Keller further teaches in response to a request to initiate a VoLTE call at the UE after the predefined time, sending a registration request from the UE to the IMS to perform IMS registration and initiating the VoLTE call (see Jeong, paragraph 67, if delay period expires and another outgoing IMS call is requested by user of UE in an area that VoLTE is supported, another IMS VoPS connection would need to be established).
As to claim 3, Jeong further teaches releasing a Packet Data Network (PDN) connection over which the de-registration request was sent in response the sending the de-registration request (see paragraphs 70 and 76 and figure 1, deregistration would result in releasing the connection to the PDN).
 As to claim 4, Jeong in view of Keller further teaches in response to a request at the UE to initiate a VoLTE call after the predefined time, re-establishing the PDN connection and sending an IMS registration request from the UE to the IMS over that PDN connection (see Jeong paragraphs 67 and figure 1, deregistration would result in releasing the connection to the PDN. If user chooses to make another VoLTE call after the delay timer of Keller expires, and VoLTE is supported in that area, another connection with PDN would be established using a registration request). 
 As to claim 5, Jeong further teaches sending diagnostic or measurement data from the UE to a remote server using a PDN connection over which the de-registration request was sent (see paragraph 92, TAU update sent when deregistration requested).
As to claim 6, Jeong further teaches receiving, at the UE, via a PDN connection over which the de-registration request was sent, a command for the UE to register with the IMS (see Jeong, paragraph 67, if delay period expires and another incoming IMS call is requested for the UE in an area that VoLTE is supported, another IMS VoPS connection would need to be established).
  As to claim 11, Jeong further teaches a user interface for receiving a user request to initiate a VoLTE call (see paragraph 18, user would need some interface to make or receive VoLTE calls on their UE).
Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0358477 (Jeong et al.) in view of US 2015/0327124 (Keller et al.) as applied to claim 1 above, and further in view of US 2018/0332084 (Choe et al.).
As to claim 7, what is explicitly lacking from Jeong in view of Keller is wherein the timer has a value less than 1 hour, less than 10 minutes, or less than 1 minute.
In analogous art, Choe teaches timers for deregistering a device based on inactivity (~ending a call as taught by Jeong in view of Keller) having value less than an hour (see Choe, paragraphs 58 and 89).
I would have been obvious to apply this teaching of Keller into Joeng so as to give the user of the UE to make a call back after completing their call without the need to establish a new SIP/IMS connection.
Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0358477 (Jeong et al.) in view of US 2015/0327124 (Keller et al.) as applied to claim 8 above, and further in view of US 2019/0342722 (Lee et al.).
As to claim 9, what is explicitly lacking from Jeong in view of Keller is wherein the processor circuitry comprises a 4G CAT-M1 cellular modem chipset.
In analogous art, Lee teaches LTE devices using CAT-M1 hardware (see Lee, paragraph 104).
I would have been obvious to apply this teaching of Keller into Joeng so as to allow for IoT applications (see Lee, paragraph 104).
Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0358477 (Jeong et al.) in view of US 2015/0327124 (Keller et al.) as applied to claim 8 above, and further in view of US 2012/0033610 (Ring et al.).
As to claim 10, what is explicitly lacking from Jeong in view of Keller is wherein the apparatus is configured to allow the timer value to be configured remotely.
In analogous art, Ring teaches remote configuration of devices utilizing SIP services (see Ring, paragraph 36).
I would have been obvious to apply this teaching of Keller into Joeng so as to allow for network control of SIP services.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAZDA SABOURI whose telephone number is (571)272-8892.  The examiner can normally be reached on 10 am-7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAZDA SABOURI/Primary Examiner, Art Unit 2641